Case: 15-41460      Document: 00513900670         Page: 1    Date Filed: 03/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-41460                                FILED
                                  Summary Calendar                          March 7, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

JOSE IGNACIO SALINAS-LANDAVERDE,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-303-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Jose Salinas-Landaverde, federal prisoner # 65352-379, appeals,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41460    Document: 00513900670     Page: 2   Date Filed: 03/07/2017


                                 No. 15-41460

complaining of the district court’s denial of his motion for a sentence reduction
per 18 U.S.C. § 3582(c)(2). He sought the reduction under Amendment 782 of
the Sentencing Guidelines, effective November 1, 2014. See U.S.S.G. App. C,
Amend. 788. The court denied the motion because Salinas-Landaverde was
sentenced after the effective date.

      Section 3582(c)(2) permits the discretionary modification of a sentence
“in the case of a defendant who has been sentenced to a term of imprisonment
based on a sentencing range that has subsequently been lowered by the Sen-
tencing Commission” if such a reduction is consistent with applicable policy
statements issued by the Commission. See Dillon v. United States, 560 U.S.
817, 824–26 (2010). A defendant is eligible for a reduction if the range origin-
ally applicable to him was lowered by an amendment.               See U.S.S.G.
§ 1B1.10(a)(1), p.s. (2014). Because Salinas-Landaverde was afforded the full
benefit of Amendment 782, his sentencing range was not lowered as a result of
it, and he was not eligible for a reduction under § 3582(c)(2). See Dillon,
560 U.S. at 824–26.

      Accordingly, the judgment is AFFIRMED. Salinas-Landaverde’s motion
for the appointment of counsel is DENIED.




                                       2